United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS HOSPTIAL
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael Welsh, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0797
Issued: December 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 28, 2017 appellant, through his representative, filed a timely appeal from a
November 28, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of his lower extremities warranting a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated May 6, 2016,3 the
Board addressed appellant’s pay rate for the purpose of his August 14, 2014 upper extremity
schedule award. The relevant facts and circumstances of the case are set forth below as follows.
On December 3, 2012 appellant, then a 58-year-old electrical equipment repairman, filed
a traumatic injury claim (Form CA-1) alleging that he developed severe pain and burning in his
neck, shoulders, arms, back, and legs on November 27, 2012. In a statement, he asserted that he
was attempting to clear a room on November 27, 2012 and tried to move a 600-pound generator.
The tires on the generator were flat and when appellant pulled on it he fell to the floor
experiencing severe pain in his neck, shoulders, arms, back, and legs.
Appellant’s attending physician, Dr. Samy F. Bishai, an orthopedic surgeon, examined
appellant on December 4, 2012 and described his attempt to move the generator on
November 27, 2012. He found loss of range of motion in both shoulders and diagnosed
herniated lumbar disc with radiculopathy, internal derangement of the shoulders bilaterally, and
cervical disc syndrome with radiculopathy.
Appellant underwent a nerve conduction velocity (NCV) study on December 5, 2012
which demonstrated extended entrapment of the posterior sciatic nerve at L5-S1. On
December 11, 2012 he underwent a lumbar MRI scan which demonstrated disc bulges at L1-2,
L2-3, L4-5, and L5-S1 as well as a disc herniation at L3-4. Appellant also exhibited
thoracolumbar scoliosis.
By decision dated February 11, 2013, OWCP denied appellant’s claim finding he failed
to provide sufficient medical evidence addressing causal relationship. He requested an oral
hearing on February 21, 2013 from OWCP’s Branch of Hearings and Review. By decision dated
May 22, 2013, the hearing representative remanded the case for a second opinion evaluation.
On June 6, 2013 OWCP referred appellant to Dr. William Dinenberg, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In his July 8, 2013 report, Dr. Dinenberg
described appellant’s November 27, 2012 employment incident as attempting to move a 600pound generator and falling down hitting his buttocks on the ground and his left shoulder into a
wall. He diagnosed cervical sprain and strain, degenerative disc disease of the cervical spine,
lumbar sprain and strain with right lower extremity radiculopathy, lumbar degenerative disc
disease with multiple levels of severe spinal stenosis, degenerative disease of the bilateral hips,
and bilateral shoulder impingement. Dr. Dinenberg responded to OWCP’s questions and opined
that appellant’s lumbosacral sprain and strain with right lower extremity radiculopathy as well as
his cervical sprain and strain were related to appellant’s November 27, 2012 work incident. He
3

Docket No. 15-1476 (issued May 6, 2016).

2

concluded that appellant was partially disabled and should avoid bending, kneeling, climbing,
crawling, or stooping as well as work above shoulder level bilaterally. Dr. Dinenberg provided a
lifting, pushing, and pulling restriction of 20 pounds.
By decision dated July 19, 2013, OWCP accepted appellant’s claim for left shoulder
impingement, cervical strain, and lumbar back sprain with right lower extremity radiculopathy.4
Appellant underwent a September 4, 2013 electromyogram and nerve conduction
velocity (EMG/NCV) study which showed entrapment of the S1-2 nerve root. On September 4,
2013 the NCV study demonstrated low lumbar entrapment process involving the S1-2 roots at
the sacral plexus. A February 4, 2014 NCV study revealed left-sided radiculopathy in the L5-S1
distribution. On March 13, 2014 an NCV study demonstrated generalized sensory motor
peripheral polyneuropathy in the lower extremities and a superimposed right S1 radiculopathy.
On June 11, 2014 appellant underwent bilateral L3 laminectomies for lumbar stenosis.
On August 5, 2014 appellant notified OWCP that he had used his personal health insurance for
the back surgery.
On August 8, 2014 OWCP referred appellant for an impartial medical examination with
Dr. Fabio F. Flore, a Board-certified orthopedic surgeon, to resolve a conflict between
Drs. Bishai and Dinenberg regarding whether appellant had any additional conditions as a result
of his November 27, 2012 employment injury.
Appellant underwent a lumbar MRI scan on August 20, 2014 which demonstrated
bulging disease at L1-2. He was postsurgery at L2-3 with a posterior laminectomy and grade 1
retrolisthesis with a broad-based disc bulge and foraminal stenosis. At L3-4 appellant had a
broad-based bulging annulus with flattening of the ventral thecal sac. He demonstrated central
disc herniation at L4-5 with stenosis.
On September 15, 2014 Dr. Fabio F. Flore, a Board-certified orthopedic surgeon acting
as an independent medical examiner, examined appellant and described his November 27, 2012
injury. He reviewed appellant’s diagnostic studies and provided findings on examination.
Dr. Flore found appellant’s gait was normal, his Achilles tendon reflexes were bilaterally
symmetric and EHL strength was bilaterally symmetric. He noted appellant’s surgical incision
corresponding to an L3 laminectomy. Dr. Flore diagnosed L3-4 disc herniation based on MRI
scan as well as multilevel disc disease with osteophyte formation. He opined that appellant had
no permanent impairment due to his lumbar spine, but a temporary aggravation of a preexisting
condition. Dr. Flore noted, “The low back symptoms were assessed to be due to spinal stenosis
and treated surgically with 11 June 2014, L3 laminectomy for lumbar stenosis by Dr. Jonathan
4

Appellant filed a claim for a schedule award (Form CA-7) on May 2, 2014. By decision dated August 14, 2014,
OWCP granted appellant a schedule award for 24 percent permanent impairment of his left arm. Appellant
requested an oral hearing on August 19, 2014. Appellant’s representative appeared at the oral hearing on March 11,
2015 before an OWCP hearing representative. By decision dated May 26, 2015, the hearing representative affirmed
the schedule award. Counsel filed an appeal with the Board, contending that the pay rate for the schedule award had
been improperly calculated. The Board affirmed the May 25, 2015 decision in part, but remanded for further review
of the pay rate issue. By decision dated July 12, 2016, OWCP issued an amended decision as to the amount of the
schedule award decision. Supra note 3.

3

Hall, and therefore this body part is considered now inactive with respect to the work-related
accident.”
On April 13, 2015 appellant had a lumbar spine MRI scan which showed disc bulges at
L1-2, L2-3, and L3-4. The MRI scan found grade 1 retrolisthesis of L3 over L4. Appellant
exhibited a right disc herniation at L4-5 and grade 1 retrolisthesis of L5 over S1 with a disc
herniation at that level. The MRI scan demonstrated dextroscoliosis of the lumbar spine.
On July 28, 2015 appellant filed a claim for an additional schedule award (Form CA-7)
for lower extremity permanent impairment. In support of his request, he submitted a May 4,
2015 report from Dr. Bishai. Dr. Bishai noted that appellant had lower back pain with bilateral
radiation more severe down the right leg. He diagnosed herniated lumbar disc at L3-4 and L4-5
with bilateral radiculopathy more severe on the right and noted that appellant had under gone a
lumbar laminectomy with disc excision at L3-4. Dr. Bishai opined that appellant had a failed
surgery on his lumbar spine with no improvement and continued radiculopathy to the lower
extremities. He opined that appellant had reached maximum medical improvement (MMI) on
May 4, 2015.
Dr. Bishai diagnosed bilateral radiculopathy of the L5 nerve root and
radiculopathy of the S1 nerve root on the right side only. He noted that appellant had moderate
motor deficit of the L5 nerve root bilaterally with diminished extensor halluces longus on both
sides, but more severe on the right. Dr. Bishai reported sensory deficit affecting both sides, but
more severe on the right. He noted that appellant had diminished sensation on the lateral aspect
of the thigh, anterolateral aspect of the leg, and mid dorsum of the foot. Dr. Bishai found reflex
compromise of the medial hamstrings reflex on both sides, more pronounced on the right. He
reported signs and symptoms of radiculopathy of the S1 nerve root on the right side in the form
of a motor deficit of reduced strength of the ankle plantar flexors of moderate degree on the right
side. Dr. Bishai found a moderate sensory deficit affecting the posterior leg and lateral aspect of
the foot on the right side only. He reported diminished ankle reflex on the right side.
Dr. Bishai applied the American Medical Association, Guides to the Evaluation of
Permanent Impairment5 (A.M.A., Guides) and the July/August 2009 The Guides Newsletter to
calculate appellant’s impairment. Applying the proposed Table 2 for Spinal Nerve Impairment
of the Lower Extremities found in The Guides Newsletter to the L5 nerve root, Dr. Bishai found
three percent permanent impairment lower extremity for moderate sensory impairment.
Dr. Bishai also found a moderate motor deficit, grade C or 13 percent permanent impairment.
He determined that appellant had 16 percent permanent bilateral impairment due to the L5 nerve
root. In regard to the impairment of the S1 nerve root on the right, Dr. Bishai found moderate
sensory deficit for two percent permanent impairment and moderate motor deficit of eight
percent permanent impairment. He determined that appellant had 10 percent permanent lower
extremity impairment for the S1 nerve root on the right. Dr. Bishai determined that appellant’s
combined rating was 24 percent permanent right leg impairment and 16 percent permanent left
leg impairment.

5

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.5a (February 2013); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).

4

OWCP referred the claim to a district medical adviser (DMA) and noted that it had
approved the surgery Dr. Bishai referenced. On August 7, 2015 the DMA determined that
appellant reached MMI on May 4, 2015. He noted that appellant had no preexisting and workrelated low back conditions. The DMA found that appellant’s neurological findings were
subjective. He found many inconsistencies and a lack of clarity in clinical findings. The medical
adviser recommended further development of the medical evidence including independent
electrodiagnostic studies.
On September 1, 2015 OWCP prepared an updated SOAF which noted that the accepted
conditions in the claim were shoulder tendinitis, sprain of neck, and sprain of back lumbar region
with radiculopathy.
OWCP referred appellant for a second opinion evaluation with Dr. Dinenberg on
September 8, 2015. In an October 20, 2015 report, Dr. Dinenberg reviewed appellant’s history
and noted that appellant reported lumbar pain with radiculopathy down his right thigh to his right
calf and foot. He had a dead sensation in his right lower extremity and diffuse tingling in the left
knee. On examination appellant exhibited a diffuse stocking-type decreased sensation at the
level of the knee on the right through the calf and foot. Dr. Dinenberg opined that appellant had
reached MMI. He noted that appellant had minimal diminished strength of plantar flexion of the
right ankle, with decreased sensation in a stocking distribution on the right lower extremity and
diminished Achilles reflex on the right. Dr. Dinenberg noted that the EMG/NCV studies were
consistent with right S1 nerve root radiculopathy. He applied the A.M.A., Guides and found that
appellant had right-sided S1 sensory and motor deficit. Dr. Dinenberg determined that appellant
had a grade C moderate sensory deficit of two percent permanent impairment. He also found
that appellant had a mild motor deficit of three percent permanent impairment for the S1 nerve
root the right. Dr. Dinenberg combined these impairment ratings to reach five percent permanent
right lower extremity impairment for both motor and sensory S1 impairment. He noted that
grade modifiers for functional history and clinical studies were both one and therefore resulted in
no adjustment.
A DMA agreed with Dr. Dinenberg’s impairment rating on November 27, 2015, noting
that it was based on the EMG studies.
By decision dated December 8, 2015, OWCP granted appellant a schedule award for an
additional five percent permanent impairment of his right lower extremity. Appellant requested
an oral hearing with OWCP’s Branch of Hearings and Review on January 5, 2015.
Appellant underwent a lumbar MRI scan on April 11, 2016. This scan demonstrated disc
bulges at L1-2, L3-4, L4-5, and L5-S1 as well as disc herniation at L3-4.
Appellant’s representative appeared at the oral hearing before an OWCP hearing
representative on September 13, 2016 and contended that the second opinion evaluation was
premature.
By decision dated November 28, 2016, OWCP’s hearing representative affirmed the
December 8, 2015 schedule award determination. He found that OWCP properly referred
appellant for a second opinion evaluation.

5

LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of use of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so
that there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.8
No schedule award is payable for a member, function, or organ of the body not specified
in FECA or in the regulations.9 Because neither FECA nor the regulations provide for the
payment of a schedule award for the permanent loss of use of whole person, the back, or the
spine,10 no claimant is entitled to such an award.11
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
federal claims under FECA, mandate ratings for extremities and preclude ratings for the spine,
the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with
sixth edition methodology.13 OWCP has adopted this approach for rating impairment of the
upper or lower extremities caused by a spinal injury, as provided in section 3-700 of its

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

See supra note 5.

9

W.D., Docket No. 10-274 (issued September 3, 2010); William Edwin Muir, 27 ECAB 579 (1976).

10

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

11

W.D., supra note 9. Timothy J. McGuire, 34 ECAB 189 (1982).

12

W.D., supra note 9. Rozella L. Skinner, 37 ECAB 398 (1986).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.5c(3) (February 2013); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Exhibit 4 (January 2010).

6

procedures which memorializes proposed tables outlined in a July/August 2009, The Guides
Newsletter.14
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.15 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.16
ANALYSIS
The Board finds this case not in posture for a decision.
OWCP initially accepted appellant’s November 27, 2012 traumatic injury for left
shoulder impingement, cervical strain, and lumbar back sprain with right lower extremity
radiculopathy. On July 28, 2015 appellant filed a claim for an additional schedule award for his
lower extremities. In support of this claim he submitted a May 4, 2015 report from Dr. Bishai
his treating physician, who opined that he had 24 percent permanent impairment of his right
lower extremity impairment and 16 percent permanent impairment of his left lower extremity
impairment due to radiculopathy. Dr. Bishai noted his rating was based upon bilateral
radiculopathy of the L5 nerve root and radiculopathy of the S1 nerve root on the right side.
Following consideration of Dr. Bishai’s opinion by a DMA, OWCP prepared an updated
SOAF and made referral to a second opinion medical examiner. The SOAF noted that the
accepted conditions in the claim were shoulder tendinitis, sprain of neck, and sprain of back
lumbar region with radiculopathy.
Dr. Dinenberg, acting as the second opinion examiner, reported on October 20, 2015 that
appellant had minimal diminished strength of plantar flexion of the right ankle, with decreased
sensation in a stocking distribution on the right lower extremity and diminished Achilles reflex
on the right. Dr. Dinenberg noted that the EMG/NCV study was consistent with right S1 nerve
root radiculopathy. He applied the A.M.A., Guides and found that appellant had five percent
permanent right leg impairment for both motor and sensory S1 impairment. Dr. Dinenberg did
not find any left leg impairment, nor did he provide an impairment rating based upon the L5
nerve root.
OWCP’s medical adviser found that Dr. Dinenberg’s opinion comported with the
A.M.A., Guides.

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010)
(Exhibits 1, 4).
15

5 U.S.C. § 8123(a); B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

16

R.C., 58 ECAB 238 (2006).

7

The Board finds that there is an unresolved conflict in the medical evidence between
appellant’s treating physician and OWCP’s referral physician regarding permanent impairment
of the bilateral lower extremities. Appellant’s treating physician, Dr. Bishai opined that
appellant had bilateral lower extremity permanent impairment based upon bilateral radiculopathy
of the L5 nerve root and radiculopathy of the S1 nerve root on the right side. OWCP’s second
opinion physician, Dr. Dinenberg, and OWCP’s medical adviser determined that appellant had
right lower extremity permanent impairment for both motor and sensory S1 impairment, with no
left-sided impairment.
Accordingly, the Board finds a conflict in medical evidence as to the extent of appellant’s
permanent impairment of his lower extremities.17 On remand OWCP should refer appellant, a
statement of accepted facts, and a list of specific questions as to permanent impairment of the L5
and/or S1 nerves based upon radiculopathy, if any, to an appropriate Board-certified physician,
serving as an independent medical examiner, to determine the extent of impairment for each
lower extremity for schedule award purposes.18
CONCLUSION
The Board finds that the case is not in posture for a decision.

17

J.V., Docket No. 16-1719 (issued April 26, 2017).

18

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the November 28, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
this opinion of the Board.19
Issued: December 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

19

Colleen Duffy Kiko, Judge, participated in the original decision but was no longer a member of the Board
effective December 11, 2017.

9

